Citation Nr: 1525279	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for residuals of a right ankle sprain.

2.  Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for degenerative joint disease of the lumbar spine, status post laminectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1.  An unappealed June 1977 rating decision denied entitlement to service connection for a right ankle disability based on the determination that the evidence did not show a current right ankle disability.

2.  An unappealed June 1977 rating decision denied entitlement to service connection for a back disability based on the determination that the evidence did not show a current back disability.

3.  An unappealed December 2005 rating decision reopened and continued the denial of entitlement to service connection for a right ankle disability based on the determination that the evidence did not show that the Veteran's current right ankle disability was incurred in or aggravated by service.

4.  An unappealed December 2005 rating decision reopened and continued the denial of entitlement to service connection for a back disability based on the determination that the evidence did not show that the Veteran's current back disability was incurred in or aggravated by service.

5.  Following the December 2005 denials, the next communication from the Veteran expressing an intent to file claims for service connection for a right ankle disability and a back disability was received by the AOJ on May 12, 2010.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision denying service connection for a right ankle disability and a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2014).

1.  The December 2005 rating decision denying service connection for a right ankle disability and a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2014).

3.  The criteria for an effective date prior to May 12, 2010, for the grant of service connection of residuals of a right ankle sprain have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).

4.  The criteria for an effective date prior to May 12, 2010, for the grant of service connection of degenerative joint disease of the lumbar spine, status post laminectomy have not been met. 38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for residuals of a right ankle sprain and degenerative joint disease of the lumbar spine, status post laminectomy, have already been granted, VA's VCAA notice obligations with respect to those issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

Further, the Board finds that all necessary development of these downstream earlier effective date claims has been accomplished and, therefore, that appellate review of these claims may proceed without prejudicing the Veteran. 



II.  Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

III.  Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In a December 2011 rating decision, the RO granted service connection for residuals of a right ankle sprain and degenerative joint disease of the lumbar spine, status post laminectomy, with effective dates of May 12, 2010.  The Veteran contends he is entitled to an earlier effective date for the grants of service connection because these conditions have existed since March 1977, when he submitted his original claim. 

In March 1997, the Veteran filed claims of service connection for a right ankle disability and a back disability.  In support of his claims, the Veteran was afforded a VA examination in May 1977.  The examiner found a normal right ankle and back on examination.

In a June 1977 rating decision, the RO noted that the Veteran's service enlistment and separation examinations showed no disabilities.  The RO noted that the Veteran's service treatment records revealed that in March 1976, the Veteran complained of pain over the right lateral malleolus and x-ray imaging was within normal limits.  The RO noted that the Veteran was diagnosed with a severe ankle sprain, and his foot was placed in a cast.  The RO found that the service treatment records did not show a disability resulting from the right ankle sprain.  The RO noted that the Veteran's service treatment records revealed that in December 1976, the Veteran complained of low back pain and was diagnosed with a muscle strain.  The RO found that the separation examination showed no residuals of the back strain.  The RO further noted that the May 1977 VA examination showed no residuals of the claimed conditions.  Based on these determinations, the RO denied entitlement to service connection for a right knee disability and a back disability.  The Veteran did not submit a notice of disagreement with the June 1977 rating decision, nor was new and material evidence submitted within one year.  As such, the June 1977 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In February 2005, the Veteran filed a claim to reopen his previously denied claims of service connection for a right ankle disability and a back disability.  In support of his claims, the Veteran provided private treatment records.  The RO also obtained the Veteran's VA treatment records.

In a December 2005 rating decision, the RO found that although the medical evidence showed current right ankle and back disabilities, the evidence did not show that these conditions were incurred in or aggravated by the Veteran's active duty service.  Based on these determinations, the RO reopened and continued the denials of entitlement to service connection for a right knee disability and a back disability.  As to the claim for service connection for a back disability, the Veteran did not submit a notice of disagreement with the December 2005 rating decision, nor was new and material evidence submitted within one year.  However, in November 2006, the Veteran disagreed with the denial of service connection for a right ankle disability.  In May 2007, the Veteran submitted a VA Form 9.  In a notification letter dated in June 2007, the RO informed the Veteran that his VA Form 9 could not be accepted as a Statement of the Case (SOC) had not yet been issued.  The RO informed the Veteran that he could re-submit a new Form 9 after receiving an SOC.  In August 2007, the RO issued an SOC, which continued to deny entitlement to service connection for a right ankle disability.  The Veteran did not disagree with this decision or submit a new VA Form 9.  As such, the December 2005 rating decision became final as to both issues.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

VA received a statement from the Veteran on May 12, 2010, seeking to reopen his claims of service connection for a right ankle disability and a back disability, and in a December 2011 rating decision, the RO granted service connection effective the date of the reopened claim, May 12, 2010.

The Board finds that May 12, 2010, is the earliest possible effective date for which the Veteran can receive the grant of service connection for residuals of a right ankle sprain and degenerative joint disease of the lumbar spine, status post laminectomy. Although the Veteran filed his original claim of service connection in March 1977 and a subsequent claim in February 2005, because the June 1977 and December 2005 rating decisions which denied the original and subsequent service connection claims became final, as discussed above, an effective date of the original date of claim cannot be granted. 

Further, the Veteran has not alleged CUE in the final June 1977 and December 2005 rating decisions.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In a May 2015 brief, the Veteran's representative argued that the Veteran's right ankle and back disabilities existed at the time of his original March 1977 claims for service connection.  However, the Board finds this general statement does not constitute an allegation of CUE in the June 1977 or December 2005 rating decisions.  

Thus, because the Veteran did not timely appeal the June 1977 and December 2005 rating decisions denying his claims for service connection, and filed the petition to reopen, which was subsequently granted, on May 12, 2010, this is the earliest possible effective date he can receive for the eventual grants of service connection for residuals of a right ankle sprain and degenerative joint disease of the lumbar spine, status post laminectomy.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claims for an effective date earlier than May 12, 2010, for the grants of service connection for residuals of a right ankle sprain and degenerative joint disease of the lumbar spine, status post laminectomy.  Because the preponderance of the evidence is against the claims, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claims are denied.


ORDER

Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for residuals of a right ankle sprain is denied.

Entitlement to an effective date prior to May 12, 2010, for the grant of service connection for degenerative joint disease of the lumbar spine, status post laminectomy, is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


